Title: To John Adams from Thomas Brand Hollis, 6 September 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            The Hide Thursday 6 Septem. 1787.
          
          I had the pleasure to receive your favor this morning shall be very happy to receive you & mrs Adams your own day tuesday 11th:
          pray tell Col Smith I will not say one word about the conditions of his visit but shall be glad to see him & his Lady on his own terms. these Americans will have their own way and so let them.
          if it was possible I should be glad to see Jennings with you. however we will meet in town.
          I am perfectly satisfied without reading more.
          I know not how the date escaped me but beleive it was last friday the post mark will show it if necessary.
          The preface to Bellendenus, a scarce book almost forgot, will entertain you it is the subject of conversation & cried up by opposition. The Author I know, is a clergyman very sensible & one of the first greek scholars but between ourselves an Apostate in civil & religious matters.
          The American Spirit is up in France Holland & Brabant & I hope in Peru may it live.
          Adieu, till I see you & Mrs Adams here in perfect health & good spirit. / I am Dear Sir / with great regard / your sincere Friend
          
            T. Brand Hollis.
          
        